Per Curiam : This bill of exceptions appears to have been properly signed by the judge at the term at which the cause was tried, and filed within the time allowed for that purpose. We cannot, therefore, alter the record upon affidavits. If there is any irregularity in the making or filing of the hill of exceptions, application should be made, upon notice to the opposite party, to the court below to correct the record. The record, as certified to this court, imports verity; and we will not undertake to reform it; that belongs alone to the court where the record was made and the cause was tried. Motion denied.